ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant appellees’ motion for clarification, withdraw our previous opinion, and substitute the following.
We affirm the final judgment in all respects but one. We reverse that portion of the final judgment that appears to hold appellant responsible for property taxes that accrued after July, 2000. Appellant shall be responsible for and pay all unpaid real estate taxes, including any interest *1284and penalty thereon, accruing prior to July 24, 2000, and appellee, Palm Beach Opera, Inc., shall be responsible for and pay all unpaid real estate taxes, including any interest and penalty thereon, accruing on and after July 24, 2000.
STONE, WARNER and GROSS, JJ., concur.